UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6428



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DENNIS WILLIAMS, a/k/a Devon, a/k/a George
Washington Barker, a/k/a Nushwill St. Albans
Williams, a/k/a Dennis Leonard,

                                            Defendant - Appellant.



                            No. 01-6825



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DENNIS WILLIAMS, a/k/a Devon, a/k/a George
Washington Barker, a/k/a Nushwill St. Albans
Williams, a/k/a Dennis Leonard,

                                            Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
89-104-HAR, CA-01-217-CCB, CA-92-2917-HAR)
Submitted:   September 19, 2001        Decided:   October 23, 2001


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennis Williams, Appellant Pro Se. Philip S. Jackson, Assistant
United States Attorney, Richard Charles Kay, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Dennis Williams appeals from the district court’s order con-

struing his motion to amend as a 28 U.S.C.A. § 2255 (West Supp.

2001) motion and dismissing it as successive, and two subsequent

orders, the first denying his Fed. R. Civ. P. 60 motion for

reconsideration and motion to amend pleadings, and the second

denying his Fed. R. Civ. P. 59 motion.   We have reviewed the record

and the district court’s opinion and orders and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   United States v. Williams, Nos. CR-89-104-HAR; CA-01-217-

CCB, CA-92-2917-HAR (D.   Md. Feb. 6, Apr. 13 & Apr. 30, 2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 3